02-10-274-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00274-CR 
 
 



Jerome Virgil Burkhalter


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM THE
371st District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1]
----------
          Appellant Jerome Virgil Burkhalter attempts to appeal from a May 18, 2010 judgment
convicting him of misdemeanor assault causing bodily injury.  The trial court’s certification of Burkhalter’s right of appeal, which both Burkhalter and his attorney signed, states that this “is a
plea-bargained case and the defendant has NO right of appeal.”  See
Tex. R. App. P. 25.2(a)(2).  On July 7, 2010, we notified Burkhalter that the trial court’s certification of his
right to appeal had been filed in this court, that the certification states
that this is a plea-bargain case and he has no right of appeal, and that the
appeal may be dismissed unless he or any party desiring to continue the appeal
filed a response on or before July 19, 2010, showing grounds for continuing the
appeal.  See Tex. R. App. P. 44.3.  On
July 22, 2010, we granted Burkhalter’s motion for
extension of time to file a response to our July 7, 2010 letter, extending the
deadline to file a response to no later than August 23, 2010.  We have not received a response.  Therefore, in accordance with the trial
court’s certification, we dismiss the appeal. 
See Tex. R. App. P. 25.2(a)(2), 43.2(f).
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  October 14, 2010




[1]See Tex. R. App. P. 47.4.